—Appeal by the defendant from an amended judgment of the County Court, Orange County (DeRosa, J.), rendered April 12, 2001, revoking a sentence of probation previously imposed by the same court (Byrne, J.), upon a finding that she had violated a condition thereof, and imposing a sentence of probation upon her previous conviction of welfare fraud in the fourth degree.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Santucci, J.P., Smith, Goldstein, H. Miller and Mastro, JJ., concur.